ACCEPTED
                                                                                          01-14-00809
                                                                            FIRST COURT OF APPEALS
                                                                                    HOUSTON, TEXAS
                                                                                1/12/2015 12:00:00 AM
                                                                                  CHRISTOPHER PRINE
                                 No. 01-14-00809-CR                                            CLERK




                                      IN THE
                                                                     FILED IN
                                                              1st COURT OF APPEALS
                         Court of Appeals                         HOUSTON, TEXAS

              For the First Judicial District of Texas        1/12/2015 10:49:00 AM
                                                              CHRISTOPHER A. PRINE
                             At Houston                                Clerk

                                   __________

                    RODYS A. SANCHEZ,
                                   Appellant
                                        v.

                   THE STATE OF TEXAS
                                    Appellee
                                    _________
                             Cause number 1400848
                       In the 263rd Judicial District Court
                            Of Harris County, Texas
                                    _________

     Motion to Withdraw as Counsel for Appellant
                                   __________

TO THE HONORABLE FIRST COURT OF APPEALS:

      Kelly Ann Smith, appointed counsel for the appellant, under TEX. R. APP. P.

6.5, moves to withdraw from representing the Appellant. In support of her motion,

counsel submits the following:

      (A)    The Honorable Jim Wallace, presiding judge of the 263rd District
             Court in Harris County, Texas, appointed counsel to represent the
             Appellant on appeal.
      (B)   Attorney Cory Roth contacted counsel and informed her that the
            Appellant had retained Roth to represent the Appellant in the court of
            appeals, and he wished to substitute as counsel for the Appellant.
      (C)   The substitute attorney’s name, mailing address, telephone number,
            fax number, and State Bar of Texas identification number are as
            follows:           Cory Roth
                               4306 Montrose Boulevard, Suite 240
                               Houston, Texas 77006
                               Telephone# 713.864.3400
                               Fax# 713.864.6413
                               State Bar of Texas #24088337
      (D)   A copy of this motion has been delivered to the Appellant by certified
            and by first-class mail at the Appellant’s last known address:
                               Rodys A. Sanchez
                               TDCJ # 01955024
                               Eastham Unit
                               2665 Prison Road #1
                               Lovelady, TX 75851
                                           Respectfully submitted,

                                               __/s/__Kelly Smith___________
                                               KELLY ANN SMITH

                   CERTIFICATE OF COMPLIANCE & SERVICE

      Pursuant to TEX. R. APP. P. 9.5 & 9.4, this certifies that this document

contains 299 words and a copy of the foregoing was served on the State at the

following address: Devon Anderson, District Attorney, 1201 Franklin, 6th Floor,

Houston, Texas    77002 and Cory Roth 4306 Montrose Boulevard, Suite 240

Houston, Texas 77006.

                                               __/s/__KellySmith______________
                                               KELLY ANN SMITH
                                               Texas Bar No. 00797867
                                               P.O. Box 10751 Houston, TX
                                               77206 281-734-0668
                                               Kelly.A.Smith.06@gmail.com
                                           2